DETAILED ACTION
Response to Arguments
Applicant's arguments filed 7/13/22 have been fully considered but they are not persuasive.
Applicant argues that Okandan, in contrast to the claimed invention, teaches devices which are “not transferred by the roller in rows” but as “whole devices”. Remarks p. 7. Applicant further cites to paragraph [14] of the Specification to support this assertion, which states:
In certain implementations, the first substrate is an assembly substrate; the plurality of particles are an assembled object comprising a plurality of rows; the second substrate is a final substrate; the particle transferring unit is to transfer the assembled object by, for each of the plurality of rows, removing a row of the plurality of rows from the assembly substrate and transferring the row to the final substrate; and the particle transferring unit is to maintain particle registration of each of the plurality of particles.

Remarks p. 8 (emphasis added). Applicant further quotes paragraph [3] as stating “the particles may be an assembled object on the assembly substrate” to support “the interpretation of an assembled object on the assembly substrate comprising a plurality of rows, wherein each row of the assembled object is transferred to the final substrate separately”. Remarks p. 8. 
	The Specification supports, as stated, a “plurality of particles” which are the “assembled object” comprising a “plurality of rows”, and transferring each row separately. However, the Specification contains nothing indicating that “row” was intended to mean “portion of a multilayer device” rather than the ordinary definition of “things placed in a straight line” (See e.g. Dictionary.com Row definition 1 https://www.dictionary.com/browse/row). Fig. 3A is reproduced below:

    PNG
    media_image1.png
    660
    1056
    media_image1.png
    Greyscale

	The corresponding portion of the disclosure states that the particle transferring unit 130 “may rotate and come in contact with the particles 140 row by row as the particles 140 move into the first gap 114”. Spec. [56], see also [84].
	Fig. 1 of Okandan is reproduced below for comparison. 
	
    PNG
    media_image2.png
    783
    646
    media_image2.png
    Greyscale

	A brief mention that “in one implementation, particles 140 in a pattern 142 are stacked in the pattern 142 on the second substrate” does not require or even imply that the particles are portions of a multilayer device or that transferring “rows” means anything other than physically transferring the “particles” in lines. Spec [53].  
Further, the pattern 142, where “particles 140 in the pattern 142 which may be an assembled object” ([52]) is shown consistently to be a simple lateral arrangement of objects. See e.g. Figs. 1A, 3B, 4, 5A.  Fig. 7A depicts particles 140, which “may be chiplets” and teaches using the particle transferring unit to “remove the particles 140 in pattern 142” from the first substrate, shown directly in Fig. 7B. [118]-[123].
Applicant’s position that Okandan’s teaching of transferring devices in rows does not read on the claimed invention because “the devices are not transferred by the roller in rows” is not persuasive. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 and 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 1, the newly amended claim limitation “an assembled object comprising a plurality of rows, wherein each row comprises a plurality of particles in a pattern” renders the claim indefinite, as the metes and bounds of the claim cannot be determined. The Specification consistently defines the assembled object as the plurality of particles in a pattern, the assembled object comprising a plurality of rows. Spec. [14], [48], [52], [54]. The claim defines the rows of the assembled object as the plurality of particles in a pattern, but this contradicts the Specification’s use of “particles in a pattern” as the assembled object. A claim may be indefinite when “a conflict or inconsistency between the claimed subject matter and the specification disclosure renders the scope of the claim uncertain”. MPEP 2173.03. For purposes of examination the limitation will be interpreted in correspondence with the Specification as “an assembled object comprising a plurality of rows, wherein the assembled object comprises a plurality of particles in a pattern”. Claims 2-8 and 10 depend from and further limit claim 1 and are correspondingly indefinite. 
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 4-5, and 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Okandan (U.S. PGPub 2014/0259633) in view of Bibl (U.S. PGPub 2003/0130416).
Regarding claim 1, Okandan teaches a particles-transferring system (Fig. 1) comprising: a first substrate comprising a first surface configured to support an assembled object (Fig. 1, 104, [0031]-[0032]), wherein the first substrate is an assembly substrate and the assembled object comprises a plurality of rows, wherein the assembled object comprises a plurality of particles in a pattern (Figs. 1-2, [0031], [0027], openings on the roller match the pattern of microelectronic devices); a particle transferring unit comprising an outer surface configured to be offset from the first surface by a first gap, wherein the particle transferring unit is configured to remove the assembled object from the first surface in response to the assembled object being within the first gap wherein the particle transferring unit is configured to secure the assembled object to the outer surface and is configured to transfer the assembled object by, for each of the plurality of rows, removing a row of the plurality of rows from the assembly substrate and transferring the row to a second substrate, wherein the particle transferring unit is configured to maintain particle registration of each of the plurality of particles in each row (Fig. 1-2, 108, gap corresponds to distance between depth of recess 114 and surface of substrate 104, [0025]-[0027], pattern of microelectronic devices matches the pattern of openings on the roller, configured to pick up the devices in rows, transferring them in the same pattern to the receiving substrate); and the second substrate comprising a second surface configured to be offset from the outer surface by a second gap (Fig. 1, gap corresponds to distance between depth of recess 114 and surface of substrate 106), wherein the second substrate is a final substrate ([0032]) and configured to remove the assembled object from the particle transferring unit in response to the assembled object being within the second gap, wherein the assembled object is configured to be secured to the second surface (Fig. 1, [0027], [0033]-[0034])).
Okandan teaches wherein the particle transferring unit is configured to remove the plurality of particles from the assembly substrate and secure the plurality of particles via an electric force ([0031]) but does not explicitly teach wherein the removing and securing are via an electrical field generated at or near the outer surface of the particle transferring unit by applying a voltage between a first electrode and a second electrode, wherein the voltage is turned off in response to the plurality of particles being within the second gap.
Bibl teaches a particle transferring unit (micro device transfer head) which removes a plurality of particles (micro devices) from a first substrate and securing the particles by an electrical field generated at or near the outer surface of the particle transferring unit by applying a voltage between a first electrode and a second electrode, wherein the voltage is turned off in response to the plurality of particles being in proximity to the second substrate ([0048], Fig. 11, Fig. 16, [0055], [0072], [0075], [0083]-[0087]).
Therefore it would have been obvious to a person having ordinary skill in the art at the time of the effective filing date to combine the teachings of Bibl with Okandan such that the particle transferring unit is configured to remove and secure the particles via an electrical field generated at or near the outer surface of the particle transferring unit by applying a voltage between a first electrode and a second electrode, wherein the voltage is turned off in response to the plurality of particles being within the second gap for the purpose of implementing Bibl’s teaching that an electrostatic force can be used to hold the particles during transfer (Okandan, [0031], Bibl [0048]).
Regarding claim 4, Okandan teaches wherein the second surface comprises a tacky surface comprising one or more of adhesive, photoresist, polymers, silicon, or polydimethylsiloxane ([0054], adhesive); and the final substrate is configured to remove the assembled object from the particle transferring unit and secure the assembled object to the second surface in response to the plurality of particles contacting the tacky surface ([0034]).
Regarding claim 5, Okandan teaches wherein the plurality of particles are functional devices and the assembled object is configured to form a functional assembly ([0032], [0055).
Regarding claim 7, Okandan teaches one or more spacers configured to provide the first gap (Fig. 1, the outer portion of roller 108 between recesses).
Regarding claim 8, Okandan teaches wherein the one or more spacers are pre-manufactured and configured to the first substrate (Fig. 1).
Claims 2 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Okandan (U.S. PGPub 2014/0259633) in view of Bibl (U.S. PGPub 2003/0130416) and further in view of Lu (U.S. PGPub 2006/0128057).
Regarding claim 2, Okandan and Bibl teach wherein the assembly substrate is configured to support the assembled object in a liquid (Okandan, [0028]) and wherein electrostatic force may be used to hold the devices (Okandan, [0031]; Bibl [0048]).but does not explicitly teach wherein the assembled object has an electric charge.
Lu teaches a substrate which supports a plurality of particles in a liquid (Fig. 4, 40; Fig. 8); the plurality of particles has an electric charge ([0073]); the particle transferring unit is configured to generate an electric field (Fig. 8, 606, [0072]); and the particle transferring unit is configured to remove the plurality of particles from the liquid and secure the plurality of particles via an electrical force (Fig. 4, Fig. 8, [0071], [0073]).
Therefore it would have been obvious to a person having ordinary skill in the art at the time of the effective filing date to combine the teachings of Lu with Okandan and Bibl such that the assembled object has an electric charge for the purpose of providing an additional means of positioning, orienting, and securing the plurality of particles comprising the assembled object (Lu, [0073]).
Regarding claim 10, Okandan does not explicitly teach wherein at least one of the first surface and the second surface is a curved surface.
Lu teaches wherein a substrate which receives micro-objects from a particle transferring unit is a curved surface (Fig. 13, conveyor 802, [0089]).
Therefore it would have been obvious to a person having ordinary skill in the art at the time of the effective filing date to combine the teachings of Lu with Okandan such that at least one of the first surface and the second surface is a curved surface for the purpose of using a conveyor as the laterally translatable substrate of Okandan (Okandan, [0033], [0055]).
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Okandan (U.S. PGPub 2014/0259633) in view of Bibl (U.S. PGPub 2003/0130416) and further in view of Kim (U.S. PGPub 2012/0118506).
Regarding claim 3, the limitations claimed as method steps are not required to be performed under a broadest reasonable interpretation of the claim (“the plurality of particles is moved…. a row of the plurality of the rows is removed…” etc), but the prior art is required to teach the structure that performs the function of the step along with the other claim limitations. See MPEP 2111.04(II). 
Okandan teaches wherein the particle transferring unit comprises a roller ([0024]), the assembled object is configured to be moved toward the particle transferring unit ([0031]), a row of the plurality of rows is removed from the assembly substrate and secured to the particle transferring unit in response to the row being within the first gap ([0031]), the assembly substrate, the final substrate, and an axis of the roller are parallel (Fig. 1) but does not explicitly teach wherein the particle transferring unit comprises a flexible substrate coupled to a roller. 
Kim teaches a particle transferring unit comprising a flexible substrate coupled to a roller (Fig. 3, [0108]-[0110]).
Therefore it would have been obvious to a person having ordinary skill in the art at the time of the effective filing date to combine the teachings of Kim with Okandan such that the particle transferring unit comprises a flexible substrate coupled to a roller for the purpose of forming the roller of Okandan ([0024]) which can flexibly contact the particles and have a higher strength core ([0108]).
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Okandan (U.S. PGPub 2014/0259633) in view of Bibl (U.S. PGPub 2003/0130416) and further in view of Santini (U.S. PGPub 2002/0099359).
Regarding claim 6, Okandan does not explicitly teach wherein the particles-transferring system is configured to generate one or more of an optical metamaterial, cyborg tissue, an electronic therapeutic device, or a hierarchical mechanical structure.
Santini teaches an assembly of microchips which forms an electronic therapeutic device ([0065], Fig. 1A, [0048]-[0049]).
Therefore it would have been obvious to a person having ordinary skill in the art to combine the teachings of Santini with Okandan such that the particles-transferring system is configured to generate an electronic therapeutic device for the purpose of forming the device of Santini ([0029]) according to the method of Okandan ([0006]).



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALIA SABUR whose telephone number is (571)270-7219. The examiner can normally be reached M-F 9:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Garber can be reached on 571-272-2194. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALIA SABUR/Primary Examiner, Art Unit 2812